Title: From George Washington to Brigadier General Enoch Poor, 3 August 1780
From: Washington, George
To: Poor, Enoch


					
						Sir
						Hd Qrs Peeks kill 3d August 1780
					
					I have just rec’d your favor of this date. The sooner you take your command in the Light Infantry the better—But before you leave the Brigade you will be pleased to order the officer who will succeed you in the command to move down with the Brigade & debark at the West side of Kings ferry, & fall in with the line of march agreeable to the Genl order of this day—You will also send forward some Officer to consult with the Qr Mr Genl, on the means of transporting yr Baggage &c. from that place. I am &c.
					
						G.W.
					
					
						P.s. The light Infantry are to cross the River at 4 OClock tomorrow morning.
					
				